DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 20 are amended due to Applicant's amendment dated 05/09/2022.  Claims 1-20 are pending.
Response to Amendment
The rejection of claims 1-2, 4, and 14 under 35 U.S.C. 103 as being unpatentable over Ragan US 2017/0055609 A1 (“Ragan”) in view of Jaeger et al. US 2008/0242176 A1 (“Jaeger”) is overcome due to the Applicant’s amendment dated 05/09/2022. The rejection is withdrawn. 
The rejection of claims 3, 5-13, and 16-19 under 35 U.S.C. 103 as being unpatentable over Ragan in view of Jaeger and Curtis US 8,719,969 B2 is overcome due to the Applicant’s amendment dated 05/09/2022. The rejection is withdrawn. 
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Ragan in view of Jaeger and “Graphene and poly(ionic liquid) modified polyurethane sponges with enhanced flame-retardant properties” by Wei et al. (“Wei”) as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 05/09/2022. The rejection is withdrawn.
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Ragan in view of Jaeger, Curtis, and Wei is overcome due to the Applicant’s amendment dated 05/09/2022. The rejection is withdrawn. 
Response to Arguments
Applicant’s arguments on pages 7-8 of the reply dated 05/09/2022 with respect to the rejection of claims 1-20 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues that the Ragan in view of Jaeger does not teach the claims as amended and Curtis and Wei fail to cure the deficiencies of Ragan in view of Jaeger.
Examiner's response –For the reasons discussed in the new grounds of rejection below Ragan in view of Jaeger and Curtis meet the claims as amended.

	
	
Information Disclosure Statement
As discussed in the previous Office Action dated 02/16/2022, the listing of references in the reply dated 07/28/2021 is not a proper information disclosure statement.  
On page 11 of the reply dated 07/28/2021, Applicant refers to Bernard et al., Polyurethane-based poly (ionic liquid)s for CO2 removal from natural gas, J. Appl. Polym. Sci. 2019, 136, 47536 but does not include the prior art in an IDS.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ragan US 2017/0055609 A1 (“Ragan”) in view of in view of Jaeger et al. US 2008/0242176 A1 (“Jaeger”) and Curtis US 8,719,969 B2 (“Curtis”).
Regarding claims 1-2, 6, 14, 16, Ragan teaches a construction for a glove for use in hazardous environments for protecting a wearer from heat and/or fire (abstract and ¶ [0002]).
Ragan teaches Fig. 1 below, a glove 10 including five finger portions 12 including the thumb, palm portion 14, dorsal portion 16, and wrist portion 18 (¶ [0023]). The glove includes inner layer 20, barrier layer 40, thermal layer 60, and outer layer 80 (¶ [0024]).

    PNG
    media_image1.png
    689
    400
    media_image1.png
    Greyscale

Ragan teaches in one embodiment, one or more finger portions 12 may comprise multiple sections of fabric stitched together to form the one or more finger portions 12 (¶ [0025]). For example, the top portion of an index finger portion of outer layer 80 may be stitched to a lower portion of the index finger portion to form a stitch line at or near a knuckle of the wearer to produce a hinge for ease of motion of the glove by the wearer (¶ [0025]).
See for example, in the above figure, 
    PNG
    media_image2.png
    268
    280
    media_image2.png
    Greyscale
wherein stitching connects the index finger portion to the dorsal portion 16 and the palm portion 14.
Ragan is silent as to stitching securing the thump finger portion to the palm portion 14. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to stitch a top portion of the thumb finger portion of outer layer 80 to a lower portion of the thumb finger portion to form a stitch line at or near a knuckle of the wearer, in the same manner as with the index finger portion, based on the teaching of Ragan.  The motivation for doing so would have been to provide a hinge for ease of motion of the glove by the wearer, as taught by Ragan. Accordingly, the thumb finger portion would be secured to the palm portion 14 of the glove.
Accordingly, both a fingertip portion and a thumb portion is secured to the palm portion 14. Additionally, a fingertip portion is secured to the dorsal portion 16.
Ragan teaches the outer layer 80 comprises any abrasion resistant material such as leather and Kevlar®, among others (¶ [0025]). Ragan teaches the barrier layer 40 comprises a material that is completely waterproof, such as microporous polyether urethane or expanded polytetrafluoroethylene (PTFE), among others (¶ [0027]). Ragan teaches the inner layer 20 comprises a knitted, woven, or nonwoven material and may specifically be style F106 modacrylic fleece or style F550 Kevlar® (p-aramid) from Draper Knitting Company, among others (¶ [0026]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select (i) leather or Kevlar® for the outer layer 80; (ii) microporous polyether urethane or expanded PTFE for the barrier layer 40; and (iii) style F106 modacrylic fleece or style F550 Kevlar® for the inner layer 20, because it would have been choosing specific materials for the outer layer, barrier layer, and inner layer, which would have been a choice from a finite number of identified, predictable solutions of materials useful in the outer layer, barrier layer, and inner layer of the glove of Ragan and possessing the benefits taught by Ragan.  One of ordinary skill in the art would have been motivated to produce additional gloves comprising the materials described by Ragan having the benefits taught by Ragan in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Ragan fails to teach the outer layer 80 is impregnated with a polymer. 
Jaeger teaches a fabric impregnated with polysiloxane (also known as silicone), wherein the fabric may be leather, or alternatively made from aramid fibers of woven or knitted construction (abstract and ¶ [0015]). Jaeger teaches impregnating a fabric with polysiloxane imparts improved heat resistance properties (¶ [0014]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to impregnate the outer layer 80 of the glove of Ragan with polysiloxane, based on the teaching of Jaeger.  The motivation for doing so would have been to improve the heat resistant properties of the glove, as taught by Jaeger.
Ragan is silent as to the material of the thermal layer 60. 
Curtis teaches a protective garment including an outer shell, a thermal barrier, and a moisture barrier positioned between the outer shell and the thermal barrier, wherein the thermal barrier includes an outer layer, an inner layer, and an intermediate layer positioned between the outer and inner layers (col. 1, lines 40-46). Curtis teaches the garment can be used as a firefighter garment (col. 2, lines 19-20). 
Curtis teaches the first layer (outer layer) of the thermal barrier may be made of meta-aramid and para-aramid materials, and the second layer (intermediate layer) and third layer (inner layer) of the thermal barrier layer may be made of any of the materials described for the first layer (such as meta-aramid and para-aramid materials) (col. 4, lines 3-7 and 15-27, and col. 5, lines 16-17 and 41-44). 
Curtis teaches the thermal barrier as a whole may trap air and possess sufficient loft to provide thermal resistance to the garment to allow the garment to properly function as a firefighting garment (col. 6, lines 53-56).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the thermal barrier of Curtis as the thermal layer 60 of Ragan in view of Jaeger, based on the teaching of Curtis.  The motivation for doing so would have been to provide a thermal layer having sufficient loft to provide thermal resistance to the garment to allow the garment to properly function as a firefighting garment, as taught by Curtis.
The glove of Ragan in view of Jaegar and Curtis has the following layer structure:

    PNG
    media_image3.png
    304
    442
    media_image3.png
    Greyscale

The glove of Ragan in view of Jaeger meets the limitations of claims 1-2 wherein:
In the claimed palm portion:
The outer layer 80 reads on the claimed polymer impregnated layer;
Wherein the layer comprises polysiloxane (silicone) impregnated leather or Kevlar® (aramid fibers);
The barrier layer 40 reads on the claimed palm moisture barrier layer;
Wherein the layer comprises microporous polyether urethane or expanded PTFE;
In the claimed back portion:
The outer layer 80 reads on the first back protective layer; 
Wherein the layer comprises leather or Kevlar® (aramid fibers);
The thermal barrier 60 (first, second, and third layers) reads on the claimed second back protective layer; 
Wherein the layer comprises aramid fibers;
The barrier layer 40 reads on the claimed back moisture barrier layer;
Wherein the layer comprises microporous polyether urethane or expanded polytetrafluoroethylene (PTFE);
The inner layer 20 reads on the claimed third back protective layer; and
Wherein the layer comprises modacrylic or p-aramid.
The limitation wherein the claimed second back protective layer (the first, second, and third layers of the thermal layer 60) includes a plurality of sublayers is met, per claim 6.
Regarding claims 3 and 5, Ragan in view of Jaeger and Curtis teach the glove discussed above with respect to claim 1.
As discussed above, the outer layer 80 comprises leather or Kevlar® (¶ [0025]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select Kevlar® (p-aramid) as the material for the outer layer 80, because it would have been choosing a specific material for the outer layer, which would have been a choice from a finite number of identified, predictable solutions of materials useful in the outer layer of the glove of Ragan and possessing the benefits taught by Ragan.  One of ordinary skill in the art would have been motivated to produce additional outer layers comprising the materials described by Ragan having the benefits taught by Ragan in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Ragan is silent as to the construction of the outer layer (woven, knitted, or non-woven). 
Curtis teaches a protective garment including an outer shell, a thermal barrier, and a moisture barrier positioned between the outer shell and the thermal barrier, wherein the thermal barrier includes an outer layer, an inner layer, and an intermediate layer positioned between the outer and inner layers (col. 1, lines 40-46). Curtis teaches the garment can be used as a firefighter garment (col. 2, lines 19-20). 
Curtis teaches the outer shell may be woven or knitted and made of aramid fibers such as KEVLAR (col. 2, lines 27-46). Curtis teaches each layer of the protective garment—including the outer shell—may meet the National Fire Protection Association (NFPA) 1971 standard for protective firefighting garments (col. 6, lines 61-65).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular construction for the outer layer in order to carry out an embodiment of Ragan in view of Jaeger and Curtis. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the protective garment of Curtis wherein the outer shell may comprise woven or knitted Kevlar® fibers. The motivation for doing so would have been to provide a layer meeting the NFPA 1971 standard for protective firefighting garments, as taught by Curtis.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a construction of knitted fibers, because it would have been choosing either a woven or knitted construction, which would have been a choice from a finite number of identified, predictable solutions of a construction useful in the outer layer of the glove of Ragan in view of Jaeger and Curtis and possessing the benefits taught by Curtis.  One of ordinary skill in the art would have been motivated to produce additional outer layers comprising alternative constructions having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Accordingly, the outer layer 80 (the claimed polymer impregnated layer and claimed first back protective layer) is of a p-aramid fiber knit.
Regarding claim 4, Ragan in view of Jaeger and Curtis teach the glove discussed above with respect to claim 1.
As discussed above, the barrier layer 40 (the claimed palm moisture barrier layer) comprises material of microporous polyether urethane or expanded polytetrafluoroethylene (PTFE) (¶ [0027]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select microporous polyether polyurethane as the material for the barrier layer 40, because it would have been choosing a specific material for the barrier layer, which would have been a choice from a finite number of identified, predictable solutions of materials useful in the barrier layer of the glove of Ragan and possessing the benefits taught by Ragan.  One of ordinary skill in the art would have been motivated to produce additional barrier layers comprising the materials described by Ragan having the benefits taught by Ragan in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Polyether urethane is a specific type of polyurethane. Accordingly, the limitation of claim 4 is met.
Regarding claim 7, Ragan in view of Jaeger and Curtis teach the glove discussed above with respect to claim 1.
While Ragan fails to specifically teach the material and construction of the thermal layer 60, Curtis teaches the first layer, the second layer, and the third layer of the thermal barrier may be made of meta-aramid materials, among others, and can be of knitted, non-woven, or woven materials (col. 4, lines 3-27; col. 5, lines 16-17; and col. 5, lines 41-44). Additionally, Curtis teaches each layer of the protective garment—including the thermal layer—may meet the National Fire Protection Association (NFPA) 1971 standard for protective firefighting garments (col. 6, lines 61-65).
Curtis teaches the thermal layer may be woven, non-woven, or knitted and made of aramid fibers (col. 4, lines 12-21; col. 5, lines 17-18; and col. 5, lines 41-44). Curtis teaches each layer of the protective garment—including the thermal layer—may meet the National Fire Protection Association (NFPA) 1971 standard for protective firefighting garments (col. 6, lines 61-65).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular construction and material for the thermal layer in order to carry out an embodiment of Ragan in view of Jaeger and Curtis. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the protective garment of Curtis wherein the thermal layer may comprise woven, non-woven, or knitted fibers, which may be of m-aramid material. The motivation for doing so would have been to provide a layer meeting the NFPA 1971 standard for protective firefighting garments, as taught by Curtis.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a construction and material of knitted m-aramid fibers, because it would have been choosing either a woven, non-woven, or knitted construction and choosing from a list of suitable materials, which would have been a choice from a finite number of identified, predictable solutions of a construction and material useful in the thermal layer of the glove of Ragan in view of Jaeger and Curtis and possessing the benefits taught by Curtis.  One of ordinary skill in the art would have been motivated to produce additional thermal layers comprising alternative constructions having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 8-13 and 17-19, Ragan in view of Jaeger and Curtis teach the glove discussed above with respect to claims 1, 14, and 16.
Ragan fails to teach the inner layer 20 comprises a plurality of sublayers. However, Ragan does teach the inner layer 20 comprises a knitted, woven, or nonwoven material and may include any numerous known organic or inorganic fibers and fabrics (¶ [0026]). Additionally, Ragan teaches the inner layer may act as a thermal lining as a part of the overall thermal resistance of the glove (¶ [0026]). 
Curtis teaches a protective garment including an outer shell, a thermal barrier, and a moisture barrier positioned between the outer shell and the thermal barrier, wherein the thermal barrier includes an outer layer, an inner layer, and an intermediate layer positioned between the outer and inner layers (col. 1, lines 40-46). Curtis teaches the garment can be used as a firefighter garment (col. 2, lines 19-20). 
Curtis teaches the first layer (outer layer) of the thermal barrier may be made of meta-aramid and para-aramid materials (col. 4, lines 3-7 and 15-27). Curtis teaches the second layer (intermediate layer) of the thermal barrier layer may be made of any of the materials described for the first layer (such as meta-aramid and para-aramid materials) (col. 5, lines 16-17). Curtis teaches the third layer (inner layer) may be made of any of the materials described for the first layer (such as meta-aramid and para-aramid materials) (col. 5, lines 41-44).
Curtis teaches the thermal barrier as a whole may trap air and possess sufficient loft to provide thermal resistance to the garment to allow the garment to properly function as a firefighting garment (col. 6, lines 53-56).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the thermal barrier of Curtis as the inner layer 20 of Ragan in view of Jaeger, based on the teaching of Curtis.  The motivation for doing so would have been to provide an inner layer having sufficient loft to provide thermal resistance to the garment to allow the garment to properly function as a firefighting garment, as taught by Curtis.
The glove of Ragan in view of Jaeger and Curtis comprise the following layers on both the palm portion and the dorsal portion:

    PNG
    media_image4.png
    353
    437
    media_image4.png
    Greyscale

The inner layer 20 of Ragan in view of Jaeger and Curtis comprises a first layer (c), a second layer (c), and a third layer (c). 
The glove of Ragan in view of Jaeger meets the limitations of claims 8 and 10 wherein:
In the claimed palm portion:
The outer layer 80 reads on the claimed polymer impregnated layer;
The barrier layer 40 reads on the claimed palm moisture barrier layer;
The first layer (c) of the inner layer 20 reads on the claimed first palm protective layer;
The second and third layers (c) of the inner layer 20 read on the claimed second palm protective layer.
In the claimed back portion:
The outer layer 80 reads on the first back protective layer; 
The first layer (a), second layer (a), and third layer (a) of the thermal layer 60 read on the claimed second back protective layer;
The barrier layer 40 reads on the claimed back moisture barrier layer; and
The inner layer 20 reads on the claimed third back protective layer.
Ragan teaches the inner layer 20 may comprise a knitted, woven, or nonwoven material and may include any numerous known organic or inorganic fibers and fabrics (¶ [0026]). Additionally, as discussed above, Curtis teaches the first layer, the second layer, and the third layer of the thermal barrier may be made of meta-aramid materials, among others (col. 4, lines 3-7 and 15-27; col. 5, lines 16-17; and col. 5, lines 41-44).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select meta-aramid knit materials as the material for each layer of the inner layer 20, because it would have been choosing a specific material and construction, which would have been a choice from a finite number of identified, predictable solutions of material and construction useful in the inner layer of the glove of Ragan in view of Jaeger and Curtis and possessing the benefits taught by Ragan, Jaeger, and Curtis.  One of ordinary skill in the art would have been motivated to produce additional inner layers comprising other materials and constructions having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Additionally, per claims 8-9, the limitation is met wherein the claimed first palm protective layer (the first layer of the inner layer 20) is constructed of meta-aramid fiber knit.
Per claim 10, as the claimed palm protective layer comprises both the second and third layers of the inner layer 20, the limitation is met wherein the claimed second palm protective layer includes a plurality of sublayers. Per claims 10 and 13, the limitation is met wherein the claimed second palm protective layer (the second and third layers of the inner layer 20) are constructed of meta-aramid. 
Per claim 11, the limitation is met wherein the claimed second palm protective layer (the second and third layers of the inner layer 20) comprise a plurality of sublayers.
Per claims 17-19, the limitation is met wherein the claimed third back protective layer (the inner layer 20) includes a plurality of sublayers and is constructed of m-aramid knit. 
Additionally, specifically regarding claims 12 and 18, Curtis teaches the first layer (element 30a) second layer (30b) and the third layer (30c) of the thermal barrier layer may be joined together by various means such as adhesives (col. 5, lines 61-65).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to join the first layer (b), second layer (b) and the third layer (b) of the thermal layer 60 by various means such as adhesives, because one of ordinary skill in the art would reasonably have expected the elements of the first layer (b), second layer (b) and the third layer (b) of the thermal layer 60 and an adhesive to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ragan US 2017/0055609 A1 (“Ragan”) in view of in view of Jaeger et al. US 2008/0242176 A1 (“Jaeger”) and Curtis US 8,719,969 B2 (“Curtis”) as applied to claim 14 above, and further in view of “Graphene and poly(ionic liquid) modified polyurethane sponges with enhanced flame-retardant properties” by Wei et al. (“Wei”).
Regarding claim 15, Ragan in view of Jaeger and Curtis teach the glove discussed above with respect to claim 14, wherein the glove comprises the following layers in the palm portion and dorsal portion:

    PNG
    media_image3.png
    304
    442
    media_image3.png
    Greyscale


As discussed above, Ragan teaches the barrier layer 40 may comprise material of microporous polyether urethane or expanded polytetrafluoroethylene (PTFE) (¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select microporous polyether urethane for the barrier layer 40, because it would have been choosing from a list of materials specified for the barrier layer 40, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the barrier layer 40 in the glove of Ragan in view of Jaeger and possessing the benefits taught by Ragan and Jaeger.  One of ordinary skill in the art would have been motivated to produce additional barrier layers comprising suitable materials having the benefits taught by Ragan in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Ragan fails to teach the barrier layer 40 is made of poly(ionic liquid)s.
In the analogous art of fire-resistance technologies and materials, Wei teaches polyurethane is a highly flammable material and teaches a method that effectively reduces the flammability of polyurethane (pg. 2, Introduction). The method of Wei involves coating a graphene (Gr) and poly(ionic liquid) (PIL) mixture onto the surface of a polyurethane substrate through a dip-coating method, and further teaches the PIL contained flame-retardant elements (pg. 6, Conclusions). Wei teaches the modified polyurethane substrate, wherein the substrate is coating with a Gr-PIL mixture, may have great potential as a thermally insulating material with better flame retardancy for practical applications (pg. 6-7, Conclusions).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to coat a Gr-PIL mixture onto the surface of the barrier layer 40, as taught by Wei.  The motivation for doing so would have been to increase the flame retardancy of the polyurethane-based membrane layer, as taught by Wei.
The barrier layer 40 of Ragan in view of Jaegar and Wei comprises microporous polyether urethane and poly(ionic liquid).
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Ragan US 2017/0055609 A1 (“Ragan”) in view of Jaeger et al. US 2008/0242176 A1 (“Jaeger”), Curtis US 8,719,969 B2 (“Curtis”), and “Graphene and poly(ionic liquid) modified polyurethane sponges with enhanced flame-retardant properties” by Wei et al. (“Wei”).
Claim 20 is rejected in the same way as discussed above with respect to claim 19, wherein Ragan in view of Jaeger and Curtis teach a glove having the following layer structure:

    PNG
    media_image4.png
    353
    437
    media_image4.png
    Greyscale

The glove of Ragan in view of Jaegar and Curtis, as discussed in claim 19, comprises:
In the claimed palm portion:
The outer layer 80 reads on the claimed polymer impregnated layer;
Wherein the layer comprises polysiloxane (silicone) impregnated leather or Kevlar® (aramid fibers);
The barrier layer 40 reads on the claimed palm moisture barrier layer;
Wherein the layer comprises microporous polyether urethane or expanded PTFE;
The first layer (c) of the inner layer 20 reads on the claimed first palm protective layer;
Wherein the layer comprises m-aramid knit fibers;
The second and third layers (c) of the inner layer 20 read on the claimed second palm protective layer;
Wherein the layer comprises m-aramid knit fibers;
In the claimed back portion:
The outer layer 80 reads on the first back protective layer; 
Wherein the layer comprises leather or Kevlar® (aramid fibers);
The first layer (a), second layer (a), and third layer (a) of the thermal layer 60 read on the claimed second back protective layer;
Wherein the layer comprises aramid fibers;
The barrier layer 40 reads on the claimed back moisture barrier layer; 
Wherein the layer comprises microporous polyether urethane or expanded polytetrafluoroethylene (PTFE);
The inner layer 20 reads on the claimed third back protective layer; and
Wherein the layer comprises m-aramid knit fibers.
While Ragan fails to specifically teach the material and construction of the thermal layer 60, Curtis teaches the first layer, the second layer, and the third layer of the thermal barrier may be made of meta-aramid materials, among others, and can be of knitted, non-woven, or woven materials (col. 4, lines 3-27; col. 5, lines 16-17; and col. 5, lines 41-44). Additionally, Curtis teaches each layer of the protective garment—including the thermal layer—may meet the National Fire Protection Association (NFPA) 1971 standard for protective firefighting garments (col. 6, lines 61-65).
Curtis teaches the thermal layer may be woven, non-woven, or knitted and made of aramid fibers (col. 4, lines 12-21; col. 5, lines 17-18; and col. 5, lines 41-44). Curtis teaches each layer of the protective garment—including the thermal layer—may meet the National Fire Protection Association (NFPA) 1971 standard for protective firefighting garments (col. 6, lines 61-65).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular construction and material for the thermal layer in order to carry out an embodiment of Ragan in view of Jaeger and Curtis. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the protective garment of Curtis wherein the thermal layer may comprise woven, non-woven, or knitted fibers, which may be of m-aramid material. The motivation for doing so would have been to provide a layer meeting the NFPA 1971 standard for protective firefighting garments, as taught by Curtis.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a construction and material of knitted m-aramid fibers, because it would have been choosing either a woven, non-woven, or knitted construction and choosing from a list of suitable materials, which would have been a choice from a finite number of identified, predictable solutions of a construction and material useful in the thermal layer of the glove of Ragan in view of Jaeger and Curtis and possessing the benefits taught by Curtis.  One of ordinary skill in the art would have been motivated to produce additional thermal layers comprising alternative constructions having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Accordingly, the thermal layer 60 (claimed back protective layer) is of m-aramid knit fibers.
Additionally, as discussed above, Ragan teaches the outer layer 80 comprises leather or Kevlar® (¶ [0025]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select Kevlar® (p-aramid) as the material for the outer layer 80, because it would have been choosing a specific material for the outer layer, which would have been a choice from a finite number of identified, predictable solutions of materials useful in the outer layer of the glove of Ragan and possessing the benefits taught by Ragan.  One of ordinary skill in the art would have been motivated to produce additional outer layers comprising the materials described by Ragan having the benefits taught by Ragan in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Ragan is silent as to the construction of the outer layer (woven, knitted, or non-woven). 
Curtis teaches a protective garment including an outer shell, a thermal barrier, and a moisture barrier positioned between the outer shell and the thermal barrier, wherein the thermal barrier includes an outer layer, an inner layer, and an intermediate layer positioned between the outer and inner layers (col. 1, lines 40-46). Curtis teaches the garment can be used as a firefighter garment (col. 2, lines 19-20). 
Curtis teaches the outer shell may be woven or knitted and made of aramid fibers such as KEVLAR (col. 2, lines 27-46). Curtis teaches each layer of the protective garment—including the outer shell—may meet the National Fire Protection Association (NFPA) 1971 standard for protective firefighting garments (col. 6, lines 61-65).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular construction for the outer layer in order to carry out an embodiment of Ragan in view of Jaeger. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the protective garment of Curtis wherein the outer shell may comprise woven or knitted Kevlar® fibers. The motivation for doing so would have been to provide a layer meeting the NFPA 1971 standard for protective firefighting garments, as taught by Curtis.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a construction of knitted fibers, because it would have been choosing either a woven or knitted construction, which would have been a choice from a finite number of identified, predictable solutions of a construction useful in the outer layer of the glove of Ragan in view of Jaeger and Curtis and possessing the benefits taught by Curtis.  One of ordinary skill in the art would have been motivated to produce additional outer layers comprising alternative constructions having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Accordingly, the outer layer 80 (the claimed polymer impregnated layer and claimed first back protective layer) is of a p-aramid fiber knit.
As discussed above, Ragan teaches the barrier layer 40 may comprise material of microporous polyether urethane or expanded polytetrafluoroethylene (PTFE) (¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select microporous polyether urethane for the barrier layer 40, because it would have been choosing from a list of materials specified for the barrier layer 40, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the barrier layer 40 in the glove of Ragan in view of Jaeger and possessing the benefits taught by Ragan and Jaeger.  One of ordinary skill in the art would have been motivated to produce additional barrier layers comprising suitable materials having the benefits taught by Ragan in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Ragan fails to teach the barrier layer 40 is made of poly(ionic liquid)s.
In the analogous art of fire-resistance technologies and materials, Wei teaches polyurethane is a highly flammable material and teaches a method that effectively reduces the flammability of polyurethane (pg. 2, Introduction). The method of Wei involves coating a graphene (Gr) and poly(ionic liquid) (PIL) mixture onto the surface of a polyurethane substrate through a dip-coating method, and further teaches the PIL contained flame-retardant elements (pg. 6, Conclusions). Wei teaches a modified polyurethane substrate, wherein the substrate is coating with a Gr-PIL mixture, may have great potential as a thermally insulating material with better flame retardancy for practical applications (pg. 6-7, Conclusions).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to coat a Gr-PIL mixture onto the surface of the barrier layer 40, as taught by Wei.  The motivation for doing so would have been to increase the flame retardancy of the polyurethane-based membrane layer, as taught by Wei.
The barrier layer 40 of Ragan in view of Jaegar, Curtis, and Wei comprises microporous polyether urethane and poly(ionic liquid).
The glove of Ragan in view of Jaegar, Curtis, and Wei comprises the following:
In the claimed palm portion:
The outer layer 80 reads on the claimed polymer impregnated layer;
Wherein the layer comprises polysiloxane (silicone) impregnated Kevlar® (p-aramid fibers) knit;
The barrier layer 40 reads on the claimed palm moisture barrier layer;
Wherein the layer comprises microporous polyether urethane and poly(ionic liquid)s;
The first layer (c) of the inner layer 20 reads on the claimed first palm protective layer;
Wherein the layer comprises m-aramid knit fibers;
The second and third layers (c) of the inner layer 20 read on the claimed second palm protective layer;
Wherein the layer comprises m-aramid knit fibers;
In the claimed back portion:
The outer layer 80 reads on the first back protective layer; 
Wherein the layer comprises leather or Kevlar® (aramid fibers);
The first layer (a), second layer (a), and third layer (a) of the thermal layer 60 read on the claimed second back protective layer;
Wherein the layer comprises m-aramid knit fibers;
The barrier layer 40 reads on the claimed back moisture barrier layer; 
Wherein the layer comprises microporous polyether urethane and poly(ionic liquid)s;
The inner layer 20 (first, second, and third (c) layers) reads on the claimed third back protective layer; and
Wherein the layer comprises m-aramid knit fibers.
As the finger portions 12 include the outer layer 80 (¶ [0025]), the finger portions 12 are constructed of polysiloxane (silicone) impregnated Kevlar® (p-aramid fibers). As discussed above in paragraph 21, Ragan teaches both a fingertip portion and a thumb portion is secured to the palm portion 14, and a fingertip portion is secured to the dorsal portion 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786        


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786